Citation Nr: 1415524	
Decision Date: 04/09/14    Archive Date: 04/15/14

DOCKET NO.  10-07 734	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for peripheral neuropathy.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2.

3.  Entitlement to an initial disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

4.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	Michael J. Kelley, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps (USMC) from November 1964 to November 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from June 2008, October 2009, and January 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction was subsequently transferred to the RO in St. Petersburg, Florida.

The Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in January 2010 and before the undersigned Veterans Law Judge at a December 2013 Travel Board hearing.  Transcripts of both hearings are associated with the claims file.

The Board has reviewed the physical, Virtual VA, and Veterans Benefits Management System (VBMS) claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A.  Peripheral neuropathy.

The record contains competent evidence of a peripheral neuropathy diagnosis and indications that it may be associated with the Veteran's service-connected diabetes mellitus, type 2.  However, the record also contains indications that the Veteran's peripheral neuropathy may be associated with his degenerative disc disease, which is not service connected.  The record therefore lacks sufficient evidence to decide the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

B.  Diabetes mellitus.

The Veteran's claim for an initial disability rating for his service-connected diabetes mellitus, type 2, is inextricably intertwined with his claim for service connection for peripheral neuropathy.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that issues are inextricably intertwined when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).  The Veteran's peripheral neuropathy could be a complication of diabetes, and complications of diabetes are included in the rating criteria for diabetes mellitus.  See 38 C.F.R. § 4.119, Diagnostic Code 7913 (2013).  Further, more contemporaneous evidence is needed, as the Veteran was last examined for diabetes mellitus in July 2009.  38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).

C.  PTSD.

The Veteran has not been provided a VA examination regarding the current severity of his PTSD.  Further, evidence in the record suggests that there are outstanding medical records of treatment in 2008 at a Vet Center that was not in Boston.  See June 2008 Claim (reporting that the Veteran was being treated at the Boston Vet Center); July 2008 Boston Vet Center Letter (reporting that there was no record of the Veteran receiving treatment there); Oct. 2008 VA Treatment Notes (revealing that while at a VA facility in Brockton, Massachusetts the Veteran reported continued treatment at a Vet Center).  In addition, evidence in the record indicates that in January 2014 the Veteran planned to participate in treatment at a VA facility.  See Jan. 2014 VA Treatment Notes; 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

D.  TDIU. 

The Veteran's TDIU claim is inextricably intertwined with his claims for service connection for peripheral neuropathy, for an increased disability rating for diabetes mellitus, and for an increased initial disability rating for PTSD.  See Harris, 1 Vet. App. at 183.  During his December 2013 Travel Board hearing, the Veteran reported that he had retired because he was physically unable to work, that his peripheral neuropathy made it difficult for him to walk, and that he was unemployable due to his problems with anger.  See Transcript of Record pp. 4-5, 30, 32.  The Board therefore defers the issue pending the resolution of his peripheral neuropathy, diabetes mellitus, and PTSD claims.

Accordingly, the case is REMANDED for the following action:

1. First, the RO or AMC should obtain information from the Veteran (i.e., dates of mental health treatment and locations of any Massachusetts Vet Centers at which he was treated), and any outstanding records from VA dated since November 2009.  The RO should also obtain any outstanding records from the Vet Center(s) in Massachusetts, at which the Veteran received treatment, dated since June 2008.

2. Second, provide all required notice regarding the TDIU claim and undertake development to obtain any pertinent employment history or medical treatment evidence not already of record, to include providing and requesting that the Veteran complete and return the appropriate form to claim entitlement to a TDIU.
3. 
Third, schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his PTSD.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, and perform all indicated studies.  The examiner should also report any findings, functional impairments, or effects on employment and ordinary activities in detail.

4. Fourth, schedule the Veteran for an examination by an appropriate examiner to determine the nature and etiology of any peripheral neuropathy.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review the Remand and the claims file and perform all indicated studies.

The examiner should provide an opinion, based on examination results and the record, regarding:

a) Whether it is at least as likely as not (probability of at least 50 percent) that the Veteran has "early-onset" peripheral neuropathy (for which VA recognizes an etiological relationship to herbicide exposure exists), which manifested within one year after the date of last exposure to herbicides, including Agent Orange, during military service in Vietnam

(b) If the Veteran does not have "early-onset" peripheral neuropathy, whether it is at least as likely as not (probability of at least 50 percent) that his current peripheral neuropathy is related to herbicide exposure, including Agent Orange, during military service in Vietnam, or is otherwise attributable to said service.

(For the purposes of providing any opinion, the Veteran's exposure to herbicides, including Agent Orange, during service is presumed.)

c) whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran has peripheral neuropathy that is proximately due to, or alternatively, aggravated (chronically worsened) by his service-connected diabetes mellitus, type 2.

If the examiner finds that an opinion cannot be rendered without resorting to speculation, the examiner MUST state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), a deficiency in the record (additional facts are required), or by the examiner (does not have the knowledge or training). 

Any opinion MUST consider the Veteran's lay testimony regarding the onset and duration of his symptoms and any statements in medical records that suggest the primary cause of any peripheral neuropathy symptoms is degenerative disc disease, diabetes mellitus, or both degenerative disc disease and diabetes mellitus.  See December 2007, January 2008, July 2009, July 2013 VA Treatment Notes.

5. Fifth, AFTER an examiner has determined whether any peripheral neuropathy is etiologically related to or aggravated by the Veteran's diabetes mellitus, type 2, the RO or AMC should schedule the Veteran for a VA examination by an appropriate examiner to determine the current severity of his diabetes mellitus, type 2.  Provide the examiner with the claims file, including a copy of this REMAND and any pertinent evidence in Virtual VA or VBMS not already of record.  The examiner should review this Remand and the claims file, and perform all indicated studies.  The examiner should also report any findings, functional impairments, or effects on employment and ordinary activities in detail.

6. Sixth, AFTER any raised claims for service connection have been developed and adjudicated and any pending claims for higher ratings have been reviewed, the RO or AMC should adjudicate the TDIU claim.  Adjudication of the TDIU claim should include an evaluation of whether referral for extraschedular consideration is warranted.
 
7. If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should receive a Supplemental Statement of the Case and an opportunity to respond.  If necessary, the case should then be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


